HORTON, Chief Judge
(dissenting).
I respectfully dissent from the per curiam judgment and opinion. I conclude that the decision in this case should be governed by the rule announced in Snow v. Nowlin, 125 Fla. 166, 169 So. 598. In the Snow case, the Supreme Court, in my opinion, unequivocably held that a mortgagee in a chattel mortgage acquired no legal right to take possession of mortgaged property without the consent of the mortgagor, and if possession was refused by the mortgagor, the mortgagee must resort to foreclosure to acquire possession of the property.
The court further stated that a stipulation in a mortgage that upon default the mortgagee could take possession of the property and sell the same conferred no greater right than the mortgagee would have had without that stipulation being in the mortgage.
Accordingly, I would render judgment in favor of the petitioner and make the rule absolute.